       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 1 of 35                      FILED
                                                                                   2019 May-06 PM 09:15
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

TOMMY LINDSEY, LANETTE    )
LINDSEY and LARRY         )
WATKINS, individually, and on
                          )
behalf of a Class of persons
                          )                   Case No. 5:15-cv-01750-MHH
similarly situated,       )
                          )
     Plaintiffs,          )
vs.                       )                   CLASS ACTION
                          )                   JURY DEMAND
3M COMPANY, DYNEON, L.L.C )
and DAIKIN AMERICA, INC., )
                          )
           Defendants.    )

  CONSOLIDATED INDIVIDUAL AND CLASS ACTION COMPLAINT

      Plaintiffs Tommy Lindsey, Lanette Lindsey, and Larry Watkins (collectively

“Representative Plaintiffs”) bring this Consolidated Complaint on behalf of

themselves, and on behalf of a Class of other people similarly situated. Plaintiffs and

the Plaintiff Class (collectively “Plaintiffs”) sue Defendants 3M Company, Dyneon,

L.L.C., and Daikin America, Inc. (collectively “Defendants”), and allege as follows:

                          STATEMENT OF THE CASE

      This is a class action on behalf of individual Plaintiffs and Class

Representatives Tommy and Lynette Lindsey and Larry Watkins and a class of

people similarly situated who have been damaged and continue to be damaged due

to the negligent, intentional, willful and wanton release of toxic chemicals, including
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 2 of 35




perfluorooctanoic acid (“PFOA”), perfluorooctane sulfonate (“PFOS”), and other

per- and polyfluoroalkyl substances (PFAS) and related chemicals from Defendants’

manufacturing processes in Decatur, Alabama, as well as the trespass, nuisance and

battery caused by the Defendants’ release of toxic chemicals.

      The Representative Plaintiffs and Members of the proposed Class are owners

and occupants of property served by water service provided by The West Morgan-

East Lawrence Water Authority (“WMEL”), V.A.W. Water Systems, Inc., the

Falkville Water Works, the Trinity Water Works, the Town Creek Water System,

and the West Lawrence Water Cooperative (collectively “Water Utilities”), who

have been, and continue to be, provided and subjected to contaminated water as a

result of the release of toxic chemicals by the Defendants, as described hereafter.

The water supplies of the Representative Plaintiffs and Members of the proposed

Class have been contaminated and continue to be contaminated with Defendants’

toxic chemicals.

      As a result of the Defendants’ negligence, trespass, nuisance, and battery, and

wanton conduct, Representative Plaintiffs and Members of the proposed Class have

suffered damages different in kind and degree from the damage suffered by the

public in general as a result of Defendants’ discharges of toxic chemicals, including

property related damages and consequential damages. Plaintiffs are also seeking

equitable and injunctive relief to compel the Defendants to remediate and cease the


                                         2
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 3 of 35




spread of toxic chemicals into and through their water supply. In addition, based on

the Defendants’ wanton conduct, Plaintiffs are seeking recovery of punitive

damages.

                                 JURISIDICTION

       1.      This Court has jurisdiction over this action in accordance with 28

U.S.C. § 1332(a), because the Plaintiffs are citizens of the State of Alabama and the

named Defendants are citizens of different states, and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

       2.      This Court also has jurisdiction over this action in accordance with 28

U.S.C.§ 1332(d)(2)(A), which grants federal subject matter jurisdiction over any

civil action in which the matter in controversy exceeds the sum or value of five

million dollars ($5,000,000), exclusive of interest and costs, and is a class action in

which any member of a class of plaintiffs is a citizen of a State different from any

defendant. The proposed Class in this case is greater than 100 persons, the Plaintiffs

are residents of the State of Alabama, and the named Defendants are residents of

different states.

       3.      Venue is appropriate in this Court, pursuant to 28 U.S.C. § 1391(e), in

that a substantial part of the events or omissions giving rise to the claims occurred in

the Northern District of Alabama.

                                      PARTIES


                                           3
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 4 of 35




      4.      Representative Plaintiffs Tommy and Lanette Lindsey are residents of

Morgan County, Alabama, and reside at and own property located at 776 County

Road 352, Trinity, Alabama 35673. Plaintiffs are customers of WMEL and use

water from the Tennessee River supplied by that utility for drinking, cooking, and

other domestic purposes. Plaintiffs’ water supply has been and continues to be

contaminated with PFAS and related chemicals released from Defendants’

manufacturing processes and waste disposal operations.

      5.      Representative Plaintiff Larry Watkins is a resident of Morgan

County, Alabama, and resides at and owns property located at 1564 County Road

439, Hillsboro, Alabama 35643. Plaintiff is a customer of WMEL and uses water

from the Tennessee River supplied by that utility for drinking, cooking, and other

domestic purposes. Plaintiff’s water supply has been and continues to be

contaminated with PFAS and related chemicals from Defendants’ manufacturing

processes and waste disposal operations.

      6.      Defendant 3M Company (“3M”) is a foreign corporation qualified to

do business in the State of Alabama, and was doing business in Morgan County,

Alabama, at all relevant times.

      7.      Defendant Dyneon, L.L.C. (“Dyneon”), is a wholly owned subsidiary

of Defendant 3M, a foreign corporation, licensed to do business in Alabama and

doing business in Morgan County at all times relevant hereto.


                                           4
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 5 of 35




      8.      Defendant Daikin America, Inc. (“Daikin”), is a foreign corporation

qualified to do business in Alabama and doing business in Morgan County at all

times relevant hereto.

                           FACTUAL ALLEGATIONS

      9.      Three of the major manufacturers and/or users of PFAS and related

chemicals, are located in Decatur, Alabama: 3M, Dyneon, and Daikin.

      10.     Defendants 3M and Dyneon are the present owners and operators of

manufacturing and disposal facilities in Decatur, Alabama, which have released and

are continuing to release PFAS and related chemicals into groundwater and surface

water through which the chemicals have been and are continuing to be discharged

into the Tennessee River (Wheeler Reservoir) and its tributaries. Defendants

manufactured and/or used these chemicals at their facilities and disposed of waste

containing these chemicals on their property and on adjacent properties from which

properties the chemicals have migrated and continue to migrate into the Tennessee

River (Wheeler Reservoir) and its tributaries.

      11.     Defendant 3M has discharged and continues to release toxic PFAS and

related chemicals from its on-site wastewater treatment plant into Bakers Creek, a

tributary to the Tennessee River, and from other sources on property owned by 3M.

3M disposed of sludge from the on-site wastewater treatment plant by means of

subsurface injection in a 575-acre area designated as the “sludge incorporation area.”


                                          5
         Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 6 of 35




In addition, 3M has discharged and continues to discharge wastewater containing

PFAS and related chemicals to the Decatur Utilities Dry Creek Wastewater

Treatment Plant (“WWTP”), which in turn discharges wastewater containing PFAS

and related chemicals into the Tennessee River. On information and belief, 3M has

discharged and continues to release toxic PFAS and related chemicals from other

sources on property in owned, leased or used proximate to its Decatur Facility.

         12.   Defendant Dyneon’s fluoroelastomer facility is on the southern

portion of the 3M Decatur facility. Dyneon’s fluoroelastomer operations in Decatur

previously had been part of 3M’s manufacturing processes at the Decatur facility.

The manufacturing process wastewater from Dyneon’s operations has been and

continues to be discharged to 3M’s wastewater treatment system, which has

discharged and continues to discharge PFAS and related chemicals to Baker Creek

and the Tennessee River. In addition, Dyneon has discharged wastewater containing

PFAS and related chemicals to the Decatur Utilities Dry Creek WWTP, which in turn

discharges wastewater containing PFAS and related chemicals into the Tennessee

River.

         13.   Defendant Daikin manufactures specialty chemicals, including

tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) fluoropolymers at its

Decatur, Alabama, plant and has used PFOA in its manufacturing process. PFOA is

also a byproduct of its manufacturing process. Daikin’s Decatur plant was


                                         6
          Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 7 of 35




constructed on land that previously served as a site for the disposal of the adjacent

3M Company’s waste contaminated with PFAS and related chemicals. The Daikin

facility has discharged and continues to discharge wastewater and site stormwater to

the Tennessee River and Bakers Creek containing PFAS and related chemicals. In

addition, Daikin has discharged and continues to discharge process wastewater

contaminated with PFAS and related chemicals to the Decatur Utilities WWTP,

which in turn discharges wastewater containing PFAS and related chemicals into the

Tennessee River.

      14.       The stable carbon-fluorine bonds of PFAS are persistent in the

environment and the human body. There is no known environmental breakdown

mechanism for these chemicals. They are readily absorbed into biota and have a

tendency to accumulate with repeated exposure. PFAS cross the placenta in humans,

accumulate in amniotic fluid, and has been detected in the umbilical cord blood of

babies.

      15.       When humans ingest PFAS, these toxic chemicals bind to plasma

proteins in the blood and readily are absorbed and distributed throughout the body.

The liver and kidneys are important binding and processing sites for PFAS, resulting

in physiologic changes to these and other organs. Because of strong carbon-fluorine

bonds, PFAS are stable to metabolic degradation, resistant to biotransformation, and

have long half-lives in the body. These toxic chemicals accumulate in the body over


                                         7
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 8 of 35




time and cause long-term physiologic alterations and damage to the blood, liver,

kidneys, immune system, and other organs.

      16.    The human illness, injury and diseases caused by exposure to PFAS

and related chemicals include cancer, immunotoxicity, thyroid disease, ulcerative

colitis, and high cholesterol. The association between exposure to these chemicals

and certain cancers has been reported by the C8 Health Project, an independent

Science Panel charged with reviewing the evidence linking PFAS and related

chemicals to diseases based on health research carried out by the Science Panel in

the Mid-Ohio Valley population exposed to PFAS and related chemicals. The C-8

Science Panel identified kidney cancer and testicular cancer as having a “probable

link” to PFOA exposure in the Mid-Ohio Valley population exposed to PFOA in

drinking water. Epidemiological studies of workers exposed to PFOA on the job

support the association between PFOA exposure and both kidney and testicular

cancer and also suggest associations with prostate and ovarian cancer and non-

Hodgkin’s lymphoma. Rodent studies also support the link with cancer. The

majority of a United States Environmental Protection Agency (“EPA”) Science

Advisory Board expert committee recommended in 2006 that PFOA be considered

“likely to be carcinogenic to humans.”

      17.   Additionally, the C8 Science Panel has found a probable link between

exposure to PFAS and related compounds, and the following human diseases:


                                         8
          Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 9 of 35




pregnancy-induced hypertension, ulcerative colitis, and high cholesterol.

Furthermore, in recent years, additional toxicity of PFAS and related compounds,

has been demonstrated in a wide variety of species and models, including humans.

For instance, a study of ninety-nine Norwegian children at age three found that

maternal serum PFOA concentrations were associated with decreased vaccine

responses, especially toward rubella vaccine, and increased frequencies of common

cold and gastroenteritis. The combined human and experimental evidence is in

strong support of adverse effects on immune functions at relatively low exposure

levels.

      18.       The Defendants have long been aware of the persistence and toxicity

of PFAS and related chemicals. Yet, the Defendants knowingly and intentionally

discharged and continue to discharge these chemicals into the Tennessee River in

Decatur, Alabama, 13 miles upstream of the water supplies used by Plaintiffs.

      19.       Defendant 3M has known for at least 35 years that PFAS and related

chemicals persist in the environment and accumulate in the bodies of humans, fish,

and test animals. For instance, blood tests of 3M workers conducted in 1978 found

elevated organic fluorine levels “proportional to the length of time that had been

spent by employees in the production areas.” The same study found that “laboratory

workers, with former exposure, but none for 15-20 years, had elevated [organic

fluorine levels] above literature normals.” A 1979 3M study of fish caught by the


                                          9
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 10 of 35




Wheeler Dam (26 miles downstream from the 3M plant) showed that the chemicals

bioaccumulate in fish.

      20.     Defendant 3M has known for at least 35 years that PFAS and related

chemicals are toxic. For instance, a 1979 3M study of the effects of fluorochemical

compounds on Rhesus monkeys was terminated after 20 days because all of the

monkeys, at all dosage levels, died as a result of exposure to the fluorochemicals. It

was not until 21 years later, in March 2000, that 3M told the public that a “new study”

of the effects of these compounds on Rhesus monkeys is part of the reason 3M pulled

one of its consumer products, Scotchgard, off the market. In 1983, a team of 3M

toxicologists recommended broad testing regarding the effects of 3M’s

fluorochemicals on the environment and human beings.

      21.     Defendant 3M has known for at least 30 years that its disposal of PFAS

and related chemicals through discharge into the Tennessee River and its tributaries

and through disposal on its property was unsafe. For instance, a Materials Safety

Data Sheet produced by Defendant 3M in 1986 warned that PFOA should be

disposed of only through incineration or at specially designed, properly lined

landfills for hazardous chemicals, not discharged into rivers and not dumped into the

ground.

      22.     Defendant 3M has known for at least 14 years that PFAS and related

chemicals are not effectively treated by conventional wastewater treatment plant


                                          10
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 11 of 35




processes and are discharged to surface waters in the effluent and also accumulate in

the sludge from wastewater treatment processes. For example, in 2001, 3M found

high concentrations of these chemicals in samples from the Decatur Utilities WWTP

effluent and sludge as a result of discharges from 3M. These high concentrations were

not disclosed to Decatur Utilities.

      23.     Based on information and belief, Defendant Daikin has long been

aware of the persistence and toxicity of PFAS and related chemicals, at least as a

result of communications with Defendant 3M and other manufacturers and users of

these chemicals.

      24.     Defendants knew that the Tennessee River downstream of their

facilities was the source for domestic water for municipal and individual users.

Defendants knew that municipal waters systems downstream of their facilities using

Tennessee River water would intake the contamination Defendants released to the

River and distribute it to their customers, where their customers would be exposed

to the contaminants Defendants released, thereby suffering a battery.            The

Defendants knew the contaminated water would be used on the property of the

customers of the municipal water systems, contaminating those properties. These

harms were known to Defendants in advance of the harms and substantially certain

to occur. In particular, Defendants knew that WMEL relied on the Tennessee River

for water to distribute to its customers, and that WMEL’s distribution of that water


                                         11
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 12 of 35




would result in exposure to all who were served by WMEL’s intake of water,

including the customers of the Water Utilities, thereby resulting in a battery, and

contaminate the customers' properties.

      25.     EPA and the Alabama Department of Environmental Management

(“ADEM”) have identified Defendants’ facilities as past and continuing sources of

PFAS contamination in the Tennessee River in and around Decatur, Alabama,

including contamination of surface water, porewater, sediments, and fish. The

primary source is the 3M facility, where high levels of PFAS in groundwater

continue to discharge into the Tennessee River, in addition to ongoing discharges of

contaminated wastewater.

      26.     Based on the contamination in the Tennessee River caused by

Defendants’ discharges, ADEM has placed Wheeler Reservoir from 5 miles

upstream of Elk River to the Joe Wheeler Dam on the state’s impaired waters list for

PFOS contamination impairing swimming and fish & wildlife uses. This includes

the area in which WMEL takes water from the Tennessee River to provide to its

customers, including the other Water Utilities.

      27.     As a result of the contamination in the Tennessee River caused by

Defendants’ discharges, the Alabama Department of Public Health has issued a fish

consumption advisory for portions of Wheeler Reservoir and its tributaries based on

contamination of fish with PFOS, including: Baker’s Creek embayment at Wheeler


                                         12
         Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 13 of 35




Reservoir (Morgan County), Wheeler Reservoir mid station, main river channel,

Tennessee River Mile 296 (Limestone County); Wheeler Reservoir, Tennessee

River Miles 303 to 296, area south of the main river channel (Morgan County). The

fish consumption advisory includes the area between Wheeler Dam and River Mile

296 where WMEL takes water from the Tennessee River to provide to its customers,

including the other Water Utilities.

         28.   Concentrations of PFOA as high as 4,980 ppb and PFOS as high as

3,890 ppb have been found in groundwater on the 3M site along the south bank of

the Tennessee River. Porewater from the bottom of the riverbed near the 3M facility,

which is groundwater discharging into the river, showed average concentrations of

PFOA from 0.0977 to 70.4 ppb.

         29.   Sediment concentrations in the river have been found as high as an

average of 24.1 ppb PFOA, and surface water concentrations as high as an average

of 0.420 ppb PFOA at one monitoring site. PFOS concentrations for single samples

collected in the lower, middle and upper reaches of the confluence area where Bakers

Creek flows into the Tennessee River were 0.450, 0.691 and 0.0237 ppb,

respectively. Sediment contamination resulting from past discharges by Defendants

represents a continuing source of contamination of surface water in the Tennessee

River.

         30.   PFOS was detected in every fish specimen collected in the Tennessee


                                        13
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 14 of 35




River and Bakers Creek near the 3M plant in the November 2012 sampling event.

The median filet tissue PFOS concentrations ranged from 25.7 ppb in Reach 03

(backwater area at RM 307.5), upstream of the plant, to 435 ppb in Reach 05 (Mouth

of Bakers Creek). Concentrations as high as 103 ppb were found in bass below the

Joe Wheeler Dam, nearly 40 miles downstream of the plant at Shoal Creek. Median

catfish filet tissue PFOS concentrations ranged from 1.50 ppb in Reach 01 (RM 320)

to 283 ppb in Reach 05 (Mouth of Bakers Creek). PFOA was detected at up to 6.06

ppb in fish in Bakers Creek cove and up to 4.01 ppb down river at Mallard Creek.

      31.     The source for the water the Water Utilities supply to their customers

is an intake in the Tennessee River (Wheeler Reservoir) approximately 13 miles

downstream of Defendants’ manufacturing facilities. Representative Plaintiffs and

Members of the proposed Class receive their domestic water supplies from WMEL

and the other Water Utilities.

      32.     As a direct and proximate result of Defendants’ past and continuing

discharges into the Tennessee River from their manufacturing facilities and waste

disposal operations upstream from the water intake for WMEL, the water supplied

by the Water Utilities to Representative Plaintiffs and other Members of the

proposed Class has been and continues to be contaminated with PFAS and related

chemicals.

      33.     3M sampled Decatur area public water supplies for PFOA in 2005-


                                        14
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 15 of 35




2006. PFOA was detected in all of the finished water samples from WMEL’s Water

Treatment Plant with concentrations ranging from 0.0442 to 0.155 ppb.

      34.     Multiple tests of WMEL water since 2009 have shown levels of PFAS

that exceed the May 2016 EPA Health Advisories. For example, in 2013, the level

of PFOA in WMEL’s water was 0.1 ppb, the level of PFOS in WMEL’s water was

0.15 ppb, and the combined level of these chemicals was 0.25 ppb, more than three

times the EPA’s Health Advisories. In 2014, the level of PFOA in WMEL’s water

was 0.1 ppb, the level of PFOS in WMEL’s water was 0.13 ppb, and the combined

level of these chemicals was 0.23 ppb, more than three times the EPA’s Health

Advisories. In 2015, the level of PFOA in WMEL’s water was 0.087 ppb, the

level of PFOS in WMEL water was 0.099 ppb, and the combined level of these

chemicals was 0.187 ppb, more than twice the EPA’s Health Advisories.

      35.     In August of 2009, WMEL contacted 3M officials concerning the

presence of PFAS in the water supply. WMEL inquired about EPA’s recently

published provisional drinking water health advisories for PFAS, levels found in the

Tennessee River, and levels found in water at WMEL. Despite access to confidential

studies and first-hand experience with the toxicity of PFOS and PFOA, 3M mislead

WMEL to believe that the levels of pollution are safe and pose no threat to the users

of the water. Contrary to the representations by 3M to WMEL, 3M knew the

provisional drinking water health advisories were inadequate to protect the Plaintiffs


                                         15
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 16 of 35




and that the PFAS levels in WMEL’s water supply are dangerously high.

      36.     In a meeting with officials from ADEM, EPA, and the federal Agency

for Toxic Substances and Disease Registry (“ATSDR”) during the week of October

5, 2015, WMEL’s representatives were notified that the EPA provisional drinking

water health advisories for PFAS were going to be reduced substantially, with an

immediate goal of reducing the drinking water limits for PFAS, and to ultimately

achieve a “non-detect” standard. The information provided by ADEM contradicted

3M’s public statements and previous statements to WMEL that PFAS levels in

WMEL’s water supply are safe. WMEL was informed by government

representatives purporting to speak for the Defendants that immediate actions would

be taken to address the PFAS contamination of the Tennessee River at WMEL’s

water intake. Thus far, only marginal actions have been taken by the Defendants to

eliminate their discharges into the river.

      37.     In announcing the May 2016 Health Advisories, EPA's Deputy

Assistant Administrator for the Office of Water stated that Utilities of public

drinking water, including WMEL, should “promptly notify consumers” if PFAS are

found in drinking water systems above the levels of the May 2016 EPA Health

Advisories. The Deputy Assistant Administrator also stated that “public notification

is especially important for pregnant or nursing women because of the impact these

chemicals can have on the development of fetuses and breastfed or formula-fed


                                             16
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 17 of 35




infants.” Accordingly, WMEL notified its consumers of the contamination of its and

their drinking water far in excess of the May 2016 EPA Health Advisories.

      38.     The levels of PFAS in the Water Utilities’ water supply, and in the water

they have supplied to their customers, are harmful to water users. In 2010, the

ATSDR analyzed blood serum of 121 customers of WMEL for PFAS and found an

association between elevated levels of PFAS and related chemicals in their blood

serum and the use of drinking water from WMEL. The ATSDR reported this

association in an Exposure Investigation Report.

      39.     Representative Plaintiffs and other Members of the proposed Class,

including the water users of WMEL tested in 2010, were exposed to Defendants’

PFAS and related chemicals in their drinking water, which caused their elevated

blood serum levels. They continue to be exposed to elevated levels of Defendants’

PFAS and related chemicals in their drinking water.

      40.     The PFAS in the blood serum in Members of the proposed Class are

indicative of the long-term physiologic changes that PFAS cause in the human body

and increase the risk to Members of the proposed Class of many of the health effects

reported in recent studies including cancer, immunotoxicity, thyroid disease,

ulcerative colitis, and high cholesterol.

      41.     As a result of their past and ongoing exposure to drinking water

containing PFAS and related chemicals from Defendants’ manufacturing processes,


                                            17
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 18 of 35




Representative Plaintiffs and Members of the proposed Class have sustained present

damages, including, but not limited to, battery and property related damages and the

need for reasonably future expenses in the form of diagnostic testing. Continued

exposure to contaminated drinking water caused by the Defendants’ pollution will

only make their damages worse.

      42.     As a result of their past and ongoing exposure to drinking water

containing harmful levels of PFAS and related chemicals from Defendants’

manufacturing processes, Representative Plaintiffs and Members of the proposed

Class who own residential real property have incurred, and will incur in the future,

(a) losses for the purchase of water filters and/or bottled water, and other damages

arising from the contamination of the Tennessee River water utilized by the Water

Utilities for their customers, (b) damage to their interests in real property, including

diminution in value and/or loss of rental value, (c) the need for mitigation and

remediation of Defendants’ contamination, (d) annoyance, inconvenience and

interference and loss of use and enjoyment of their property, and (e) battery and

continuing trespass.

                        CLASS ACTION ALLEGATIONS

      43.     Plaintiffs incorporate all prior paragraphs as if restated herein.

      44.     This action on behalf of Representative Plaintiffs and all others

similarly situated has been brought and may be properly maintained pursuant to the


                                          18
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 19 of 35




provisions of Rule 23 of the Federal Rules of Civil Procedure.

      45.     Representative Plaintiffs and Members of the proposed Class are

residents of Alabama who have been damaged through contamination of their

drinking water and residential properties.

      46.     The Class proposed by the Representative Plaintiffs and those they

represent is as follows:

      All owners and occupants of residential property served by water
      provided by the West Morgan-East Lawrence Water and Sewer
      Authority, the V.A.W. Water System, the Falkville Water Works,
      the Trinity Water Works, the Town Creek Water System, and the
      West Lawrence Water Cooperative.

      Subclass A (Residential Property Owners - Property Damage):

      All owners of residential property served by water provided by the
      West Morgan-East Lawrence Water and Sewer Authority, the
      V.A.W. Water System, the Falkville Water Works, the Trinity
      Water Works, the Town Creek Water System, and the West
      Lawrence Water Cooperative.

      Subclass B (Residential Property Owners – Battery)

      All owners of residential property served by water provided by the
      West Morgan-East Lawrence Water and Sewer Authority, the
      V.A.W. Water System, the Falkville Water Works, the Trinity
      Water Works, the Town Creek Water System, and the West
      Lawrence Water Cooperative who have occupied the property for
      a cumulative time period of one year or more.

      Subclass C (Residential Property Non-Owner Occupants –
      Battery)

      All non-owner occupants of residential property served by water
      provided by the West Morgan-East Lawrence Water and Sewer

                                         19
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 20 of 35




       Authority, the V.A.W. Water System, the Falkville Water Works,
       the Trinity Water Works, the Town Creek Water System, and the
       West Lawrence Water Cooperative who have occupied the
       property for a cumulative time period of one year or more.

       47.     Excluded from the Class are:

       a)      Employees of Defendants and any entities in which Defendants have

a controlling interest;

       b)      Any of the legal representatives, heirs, successors, or assigns of

Defendants;

       c)      The Judge to whom this case is assigned and any Member of the

Judge’s immediate family and any other judicial officer assigned to this case;

       d)      All persons or entities that properly execute and timely file a request

for exclusion from the Class;

       e)      Any attorneys representing the Representative Plaintiffs or Members

of the proposed Class.

       48.     Plaintiffs reserve the right to modify or amend the definition of the

proposed Class before the Court determines whether certification is appropriate.

       49.     Numerosity: The Members of the Class are so numerous that separate

joinder of each Member is impractical, within the meaning of Rule 23(a)(1).

Although the exact number of Class Members will be better established after Class

notification, upon information and belief, the number of Members in the Class

probably exceeds 25,000 people. Putative Class Members are readily identifiable

                                          20
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 21 of 35




through records of the Water Utilities and through property records and may be given

any required notices by regular mail, supplemented, if necessary and required by the

Court, by published notice.

      50.     Common Questions of Law and Fact: There are numerous questions

of law and fact common to the Class, as required by Rule 23(a)(2), including:

      a)      The factual history of the use, development, and distribution of PFAS

and related chemicals manufactured and used by the Defendants at their Decatur,

Alabama, facilities;

      b)      When the Defendants knew of the harmful effects of PFAS and related

chemicals;

      c)      Whether the Defendants failed to disclose the harmful effects of PFAS

and related chemicals being released from their plants in Decatur, Alabama;

      d)      The extent of the contamination at the Defendants’ plant sites in

Decatur, Alabama, and the migration of that contamination into the Tennessee River;

      e)      Whether the water supplied to Representative Plaintiffs and Class

Members has been and continues to be contaminated with PFAS and related

chemicals;

      f)      Whether Defendants invaded Representative Plaintiffs’ and Class

Members’ property with knowledge of the violation of the rights in their property;

      g)      Whether the Defendants’ conduct constitutes battery, wantonness,


                                        21
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 22 of 35




negligence, trespass, and a nuisance;

      h)      Whether the Plaintiffs and proposed class have been damaged in their

property and suffered a loss of value of property due to the Defendants' conduct;

      i)      The necessary remedial actions to clean Defendants’ chemicals from

the Representative Plaintiffs’ and Class Members’ water supplies and property; and

      j)      The appropriateness of injunctive relief to prevent Defendants’

chemicals from invading the Representative Plaintiffs’ and Class Members’ water

supplies and properties.

      51.     The questions of law and fact common to Members of the Class

predominate over any questions affecting only individual Members, and thus a class

action is superior to other available methods for the fair and efficient adjudication of

the controversy.

      52.     Typicality: The claims of the Representative Plaintiffs are typical of

the claims to be advanced by Members of the Class, and their claims encompass

those of the other Class Members they seek to represent, as required by Rule

23(a)(3). The claims are typical because the facts and circumstances giving rise to

liability are the same, the claims are based on the same legal theories, and the

damages suffered by the Representative Plaintiffs are the same kinds of damages

suffered by the Members of the Class.

      53.     Adequacy of Representation: The Representative Plaintiffs can fairly


                                          22
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 23 of 35




and adequately protect and represent the interests of each Member of the Class as

required by Rule 23(a)(4). The Representative Plaintiffs will fairly and adequately

protect and represent the interests of the Members of the Class based on the

following facts and circumstances: their interests do not conflict; their interests are

co-extensive with common rights of recovery based on the same essential facts and

legal theories; they are Members of the same communities; they are similarly

damaged and are seeking the same remedies; and they intend to prosecute this action

vigorously. Plaintiffs have retained counsel competent and experienced in complex

class action and toxic tort litigation.

       54.     The prosecution of separate actions by individual Members of the

Class would create a risk of (a) inconsistent or varying adjudications with respect to

individual Members of the Class which would establish incompatible standards of

conduct for the Defendants and/or (b) adjudications with respect to individual

Members of the Class which would as a practical matter be dispositive of the

Members not parties to the adjudications or substantially impair or impede their

ability to protect their interests.

       55.     The Defendants have acted on grounds generally applicable to all

Members of the proposed Class, making final declaratory and injunctive relief

concerning the Class as a whole appropriate within the meaning of Rule 23(b)(2).

       56.     Common questions of fact and law among the Representative


                                          23
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 24 of 35




Plaintiffs and Members of the Class predominate over questions affecting only

individual Class Members, within the meaning of Rule 23(b)(3). Some of the

common issues are set forth in Paragraph 50 above.

      57.     Additionally, Class action treatment is a superior method to other

available methods for the fair and efficient adjudication of the controversy.

Certification under Rule 23(b)(3) would be proper in that, among other things: there

is no interest by Members of the Class in individually controlling the prosecution of

separate actions; the expense of prosecuting individual claims for the matters for

which Class certification is sought would be prohibitive in light of the typical

claimant’s injuries; neither the Plaintiffs nor Members of the proposed Class have

filed or are parties to any litigation in which the legal and factual issues raised herein

are to be adjudicated; and it is desirable to concentrate the litigation of claims in a

single proceeding so as to avoid unnecessary and expensive duplication of actions

and to provide for judicial economy. Whatever difficulties may exist in the

management of a Class action will be greatly outweighed by its benefits.

      58.     Class action treatment is preferable to other available methods in

providing a fair and efficient method for the adjudication of the controversy

described herein, which has affected a large number of persons. The Class action

provides an effective method whereby the enforcement of the rights of the Plaintiffs

can be fairly managed without unnecessary expense or duplication.


                                           24
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 25 of 35




                         COUNT ONE – NEGLIGENCE
                          (ALL CLASS MEMBERS)

      59.     Plaintiffs incorporate all prior paragraphs as if restated herein.

      60.     Defendants owe and owed a duty to Plaintiffs to exercise due and

reasonable care in their manufacturing, use, and disposal operations to prevent the

discharge of toxic chemicals, including PFAS and related chemicals, into the water

supply and onto the properties of Plaintiffs.

      61.     Defendants breached these duties owed to Plaintiffs, and under the

circumstances, Defendants’ breaches constitute negligent, willful and/or reckless

conduct.

      62.     As a direct, proximate and foreseeable result of Defendants’ conduct,

practices, actions, and inactions, Representative Plaintiffs and Members of the

proposed Class who are owners and occupants of residential real property have been

caused to suffer, and will continue to suffer, (a) losses for the purchase of water

filters and/or bottled water, and other damages arising from the contamination of the

Tennessee River water utilized by the Water Utilities for their customers, (b) damage

to their interests in real property, including diminution in value and/or loss of rental

value, (c) the need for mitigation and remediation of Defendants’ contamination, (d)

annoyance, inconvenience and interference and loss of use and enjoyment of their

property, and (e) battery and continuing trespass.

      63.     As a direct, proximate and foreseeable result of Defendants’ conduct,

                                          25
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 26 of 35




practices, actions, and inactions, Representative Plaintiffs and Members of the

proposed Class have been caused to suffer, and will continue to suffer, damage from

the battery occasioned by their exposure to Defendants’ toxic PFAS and other

chemicals in the form of the cost of diagnostic testing to determine the harm from

their exposure. In addition to those economic losses, the Representative Plaintiffs

and members of the Proposed Class claim damages for mental anguish based on the

willful and/or reckless conduct of the Defendants.

      64.     Therefore, the Representative Plaintiffs and members of the proposed

Class claim money damages in an amount that will fairly and reasonably compensate

them for the harm caused by the Defendants.

                     COUNT TWO – PUBLIC NUISANCE
                        (ALL CLASS MEMBERS)

      65.     Plaintiffs re-allege all prior paragraphs as if set forth fully herein.

      66.     Representative Plaintiffs and Members of the proposed Class are

owners or occupants of property served by the Water Utilities.

      67.     Under Alabama Law, a nuisance “is anything that works hurt,

inconvenience, or damage to another.” Ala. Code § 6-5-120 (1975). “A public

nuisance is one which damages all persons who come within the sphere of its

operation, though it may vary in its effects on individuals.” Ala. Code § 6-5-121

(1975). “If a public nuisance causes a special damage to an individual in which the

public does not participate, such special damage gives a right of action.” Ala. Code §

                                          26
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 27 of 35




6-5-123 (1975).

      68.     Defendants have created a nuisance by their discharge of PFAS and

related chemicals into the Tennessee River, which has caused and continues to cause

contamination of the Water Utilities’ water supply.

      69.     The levels of toxic chemical contamination found in the Water

Utilities’ water supply, directly caused by the Defendants’ pollution, have created a

condition that threatens the health and well-being of the Representative Plaintiffs

and members of the proposed Class, and these Plaintiffs’ ingestion of PFAS and

related toxic chemicals, causes concern, inconvenience and hurt to the

Representative Plaintiffs and members of the proposed Class, as it would to any

other reasonable person. It was reasonably foreseeable, and in fact known to the

Defendants, that their actions would cause interference with the property rights of

Representative Plaintiffs and Class Members and would place, and have placed, the

Representative Plaintiffs and Members of the proposed Class at increased risk of

physical harm. The nuisance has caused, and will continue to cause, mental anguish

to Representative Plaintiffs and Members of the proposed Class until it is

satisfactorily abated.

      70.     The Plaintiffs have suffered special damages from the Defendants’

discharge of toxic chemicals into the Tennessee River, because the Representative

Plaintiffs and Members of the proposed Class consume and have consumed this


                                         27
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 28 of 35




contaminated drinking water, constituting battery, and the contaminated water has

invaded their residences, and continues to invade them, altering and damaging their

property. These damages are different in kind and degree from the damages suffered

by the public in general.

      71.     The Defendants’ nuisance is continuing, because Defendants’

discharges and releases of PFAS and related chemicals into the Tennessee River are

continuing. In addition, the past discharges of PFAS and related chemicals have

caused contamination of sediments in the river, which provide a continuing source

of contamination of the water.

      72.     Therefore, the Representative Plaintiffs and members of the proposed

Class claim money damages in an amount that will fairly and reasonably compensate

them for the harm caused by the Defendants, including for (a) losses for the purchase

of water filters and/or bottled water, and other damages arising from the

contamination of the Tennessee River water utilized by the Water Utilities for their

customers, (b) damage to their interests in real property, including diminution in

value and/or loss of rental value, (c) the need for mitigation and remediation of

Defendants’ contamination, (d) annoyance, inconvenience and interference and loss

of use and enjoyment of their property, and (e) battery and continuing trespass. In

addition, the Plaintiffs claim damages for mental anguish in an amount to be

determined by the jury that are fair and reasonable in consideration of the nature,


                                         28
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 29 of 35




severity, and length of time of the nuisance caused by the Defendants.

               COUNT THREE – ABATEMENT OF NUISANCE
                       (ALL CLASS MEMBERS)

       73.    Plaintiffs re-allege all prior paragraphs as if set forth fully herein.

       74.    Plaintiffs have the right to bring an action to abate the nuisance caused

by Defendants’ discharge of PFAS and related chemicals into the Tennessee River,

which has caused and continues to cause contamination of the water supplies of the

Water Utilities, because their injury is different in kind and degree from the injury

suffered by the public at large.

       75.    In addition to their claims for damages, Plaintiffs are entitled to an

injunction to abate the nuisance created and maintained by Defendants. The Court

should issue an injunction requiring Defendants to remove their chemicals and

toxins from the water supplies of Plaintiffs and to prevent these chemicals and toxins

from continuing to contaminate Plaintiffs’ water supplies and properties, based on

the continuing irreparable injury to Plaintiffs posed by the continuing nuisance and

damage to Plaintiffs’ property interests, for which there is no adequate remedy at

law.

                           COUNT FOUR – BATTERY
                            (SUBCLASSES B AND C)

       76.    Plaintiffs re-allege all prior paragraphs as if set forth fully herein.

       77.    The Defendants touched or contacted the Representative Plaintiffs and


                                          29
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 30 of 35




Members of Subclasses B and C of the proposed Class through their release of PFAS

and related toxic chemicals into the Plaintiffs’ water supply.

      78.     The Defendants knew or should have known that their intentional release

of PFAS and other toxic chemicals into the Plaintiffs' water supply would touch or contact

the Plaintiff Class. This touching or contact of the Representative Plaintiffs and

Members of the proposed Class by Defendants was and is harmful and offensive.

      79.     The intentional acts of the Defendants were substantially certain to

result in such harmful or offensive contact. The Defendants knew that fact.

      80.     The Defendants’ battery is continuing, because Defendants’

discharges and releases of PFAS and related chemicals into the Plaintiffs’ water

supply are continuing.

      81.     As a result of the Defendants’ battery, the Plaintiffs have been and

continue to be damaged.

      82.     Therefore, the Representative Plaintiffs and members of the proposed

Class claim money damages in an amount that will fairly and reasonably compensate

them for the economic harm caused by the Defendants’ battery, including the cost

of diagnostic testing to determine the harm from their exposure. In addition, the

Plaintiffs claim damages for mental anguish in an amount to be determined by the

jury that are fair and reasonable in consideration of the nature, severity and length

of time of the battery caused by the Defendants.


                                           30
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 31 of 35




                         COUNT FIVE – TRESPASS
                    (SUBCLASS A – PROPERTY OWNERS)

      83.     Plaintiffs incorporate all prior paragraphs as if restated herein.

      84.     Defendants’ manufacturing, use, and disposal operations have

discharged PFAS and related chemicals into the water supply and onto the properties

of Plaintiffs and Class Members without their permission, constituting an invasion

by foreign substance. These acts by the Defendants were intentional, and the

Defendants knew or should have known that the acts would produce the trespass,

i.e., the invasion by foreign substance.

      85.     Defendants’ manufacturing, use, and disposal operations have

physically intruded onto the property of Representative Plaintiffs and Class members

and physically altered the physical aspects of Plaintiffs’ and Class members’

properties. This physical alteration is substantial damage.

      86.     As a direct, proximate and foreseeable result of Defendants’ conduct,

practices, actions, and inactions causing a trespass, Representative Plaintiffs and

Members of the proposed Class who are owners of residential real property have

been caused to suffer, and will continue to suffer, damage to their interests in real

property including, (a) losses for the purchase of water filters and/or bottled water,

and other damages arising from the contamination of the Tennessee River water

utilized by the Water Utilities for their customers, (b) damage to their interests in

real property, including diminution in value and/or loss of rental value, (c) the need

                                           31
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 32 of 35




for mitigation and remediation of Defendants’ contamination, (d) annoyance,

inconvenience and interference and loss of use and enjoyment of their property. In

addition, the Plaintiffs claim damages for mental anguish in an amount to be

determined by the jury that are fair and reasonable in consideration of the nature,

severity, and length of time of the trespass caused by the Defendants.

          COUNT SIX – WANTONNESS AND PUNITIVE DAMAGES
                       (ALL CLASS MEMBERS)

      87.     Plaintiffs incorporate all prior paragraphs as if restated herein.

      88.     Defendants owe a duty to Plaintiffs to exercise due and reasonable care

in their manufacturing, use, and disposal operations to prevent the discharge of toxic

chemicals, including PFAS and related chemicals into the water supply and onto the

property of Plaintiffs.

      89.     In breaching the duties and performing the other tortious acts and

inaction described above, Defendants acted in a wanton, willful, and reckless

manner.

      90.     Defendants knew or should have known the danger to Plaintiffs

created by Defendants’ conduct, practices, actions, and inactions.

      91.     Defendants knew of should have known of the likely impact, harm,

damage, and injury their conduct would have on the Plaintiffs.

      92.     Defendants’ conduct, practices, and inactions evidence Defendants’

reckless disregard for Plaintiffs’ property and the health of Representative Plaintiffs

                                          32
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 33 of 35




and Members of the proposed Class.

      93.      In addition to compensatory damages, Defendants should also be

liable for punitive damages as a result of Defendants’ wantonness in an amount

determined by the character and degree of Defendants’ wrongful conduct, and the

necessity to prevent the same or similar wrongful conduct by the Defendants and

others in the future.

                              CLAIM FOR RELIEF

      WHEREFORE, Individual and Representative Plaintiffs and Members of the

proposed Class respectfully request this Court to grant the following relief:

      a)       Award Representative Plaintiffs and Members of the proposed Class

compensatory damages to the utmost extent allowed by law, in an amount greater

than Five Million Dollars ($5,000,000) sufficient to compensate them for damage

from wantonness, negligence, trespass, and nuisance, and including but not limited

to diminution in value of real property and/or loss of rental value, the cost of

mitigation or remediation of Defendants’ contamination, annoyance and

interference, loss of use and enjoyment of real property, aggravation and

inconvenience, and mental anguish;

      b)       Award Representative Plaintiffs and Members of the proposed Class

compensatory damages to the utmost extent allowed by law, in an amount greater

than Five Million Dollars ($5,000,000) sufficient to compensate them for battery and


                                          33
       Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 34 of 35




reasonably ascertainable future expenditures including reasonably necessary

diagnostic testing;

       c)      Award Representative Plaintiffs and Members of the proposed Class

punitive damages to the utmost extent allowed by law;

       d)      Issue an injunction requiring Defendants to remove their chemicals

and toxins from the water supplies of Plaintiffs and to prevent these chemicals and

toxins from continuing to contaminate Plaintiffs’ water supplies, based on the

continuing irreparable injury to Plaintiffs posed by the continuing nuisance and

damage to Plaintiffs’ property interests, for which there is no adequate remedy at

law;

       e)      Award attorney fees and costs and expenses incurred in connection

with the litigation of this matter;

       f)      That this case be certified as a Class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure; and

       g)      Award such other and further relief as this Court may deem just,

proper, and equitable.

                                 JURY TRIAL DEMAND

            Plaintiffs demand a trial of this action by a struck jury.

  Dated: May 6, 2019.

                                        /s/ Christopher B. Hood
                                        Christopher B. Hood (ASB-2280-S35H)

                                           34
      Case 5:15-cv-01750-AKK Document 175 Filed 05/06/19 Page 35 of 35




                                       Timothy C. Davis (ASB-6834-D63T)
                                       W. Lewis Garrison, Jr. (ASB-3791-N74W)
                                       HENINGER GARRISON DAVIS
                                       2224 First Avenue North
                                       Birmingham, AL 35203
                                       PH: 205.326.3336
                                       tim@hgdlawfirm.com
                                       lewis@hgdlawfirm.com
                                       chood@hgdlawfirm.com

                                       Kevin S. Hannon
                                       (pro hac vice)
                                       THE HANNON LAW FIRM, LLC
                                       1641 Downing Street
                                       Denver CO 80218
                                       PH: 303.861.8800
                                       khannon@hannonlaw.com


Of Counsel:

Carl Allen Cole, III
Ala. Bar No. asb-1309-r75c
The Cole Law Firm, LLC
P.O. Box 2064
Decatur, Alabama 35602-2064
T: 256-353-0550
F: 256-353-0552
carl@carlcolelaw.com

                         CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of
such filing to all registered counsel.


                                       /s/ Christopher B. Hood
                                       Christopher B. Hood


                                         35
